DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathrynn Lyddane (attorney of record) on 3/7/22.
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
1. A disposable flexible multi-panel sterilization assembly comprising:
a barrier panel comprising a permeable sheet material having barrier properties, wherein the permeable sheet material is made from a thermoplastic polymer, the barrier panel including:
a first surface and a second opposing surface,
a first end:
 positioning of content to be sterilized,
a second end opposite the first end,
a first edge that is generally perpendicular to the pre-determined reference line,
a second edge that is generally opposite the pre-determined reference line, and
a third edge that is generally perpendicular to the pre-determined reference line, the barrier panel having a width that is  measured from the first edge to the third edge and a length that is  measured from the first end to the second end, the barrier panel having a midpoint along the length and extending between the first edge and the third edge to generally delineate the barrier panel into a content receiving region extending from the pre-determined reference line to the midpoint and a content covering region extending from the midpoint to the second edge;
barrier panel bolsters at or adjacent at least a portion of the first edge and third edge of the barrier panel, wherein said bolsters extend inwardly from said first and third edges and said bolsters increase the basis weight of the barrier panel by at least about 5 percent at or adjacent the edges of the barrier panel, wherein said bolsters comprise one or more layers of material bonded to the first surface or the second opposing surface of the barrier panel, further wherein attachment of the bolsters stiffens the barrier panel at or adjacent the edges of the barrier panel at least about 5 percent more than  a stiffness of the  bolsters and barrier panel when combined but unattached;

attachment means being joined to the barrier panel at a pre-determined position to identify the  content receiving region of the barrier panel and further to join the  first edge of the barrier panel and third edge of the barrier panel to each other or to a portion of the content covering region after the barrier panel has been folded at or near the midpoint of the barrier panel such that the second end of the barrier panel is brought near the first end of the barrier panel; and 
a fold protection panel in juxtaposed communication with the barrier panel, the fold protection panel comprising a permeable sheet material, the fold protection panel including:
a proximal end generally adjacent the pre-determined reference line,
a distal end generally opposite the proximal end; and
at least a first edge and a second edge extending from the proximal end to the distal end, wherein the fold protection panel has a non-rectangular perimeter shape, the fold protection panel having a width at the proximal end that is  measured from the first edge to the second edge at the proximal end and a length that is  measured from the proximal end to the distal end, such that, after the barrier panel has been folded at or near the  midpoint of the barrier panel so the  second end of the barrier panel is brought near the first end of the barrier panel and the first and third edges of the barrier panel are joined to each other or to the content covering region to form a package, wherein the fold protection panel is configured to fold at or near the pre-determined reference line to cover at least the first edge and the third edge of the  barrier panel when folded,
are configured to prevent the first and third edges of the barrier panel from folding back on  the barrier panel during unfolding of the barrier panel.

5. The sterilization assembly of claim 1, wherein the barrier panel bolsters are located in the content covering region at or adjacent the first and third edges  of the barrier panel.

11. The sterilization assembly of claim 1, wherein the sterilization assembly further comprises indicia or instructions on the sterilization assembly  for folding of the assembly into a package.

12. The sterilization assembly of claim 1, wherein the sterilization assembly further comprises indicia or instructions on the sterilization assembly  for unfolding of the assembly after  the assembly has been folded into a package and sterilized.

13. A disposable flexible multi-panel sterilization assembly comprising:
a barrier panel having a first surface and a second opposing surface and comprising a sheet of barrier material, wherein the sheet of barrier material is made from a thermoplastic polymer, the sheet defining at least two panel edges, the barrier panel configured to be folded around content to be sterilized to form a package;
 at least two panel edges and said bolsters increase the basis weight of the barrier panel by at least about 5 percent at or adjacent the at least two panel edges of the barrier panel, wherein said bolsters comprise one or more layers of material bonded to the first surface or the second opposing surface of the barrier panel, further wherein attachment of the bolsters stiffens the barrier panel at or adjacent the at least two panel edges of the barrier panel at least about 5 percent more than  a stiffness of the  bolsters and barrier panel when combined but unattached;
barrier panel attachment means located on a portion of the barrier panel for securing one or more panel edges of the barrier panel in a folded configuration around content to be sterilized, the barrier panel  attachment means configured to secure the one or more panel edges in a folded configuration;
a flat pre-determined reference line present on the barrier panel, wherein the pre-determined reference line comprises printing, an imprint, or a combination thereof, wherein the pre-determined reference line aids in  positioning of content to be sterilized;
a fold protection panel extending from the barrier panel, wherein the fold protection panel has a non-rectangular perimeter shape, the fold protection panel including: 
a proximal end generally adjacent the barrier panel,
a distal end generally opposite the proximal end; and
wherein the distal end of the fold protection panel covers the at least two panel edges of the barrier panel after the barrier panel is in the folded configuration and further wherein are configured to prevent the at least two panel edges of the barrier panel from folding back on  the barrier panel during unfolding of the barrier panel.

19. The sterilization assembly of claim 13, wherein the sterilization assembly further comprises indicia or instructions on the sterilization assembly  for unfolding of the assembly after  the assembly has been folded into a package and sterilized.

Allowable Subject Matter
Claims 1-5, 8, 11-14, 19-21, 24-27 and 30-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, Applicant's arguments, see pages 12-20 of Applicant's Appeal Brief, filed 11/18/2021, with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive. 
Applicant argued that the prior art of record fails to disclose or suggest a fold protection panel that is configured to fold at or near the pre-determined reference line to cover at least the first edge and the third edge of the folded barrier panel as required by independent claim 1 (Appeal Brief pages 13-15) because in the prior art device of Cox, the doubled panel 54 does not cover either of the side edges 28 of the barrier panel 22 but, instead, as shown in at least Figs. 3-4 of Cox, the side panels 68 including the side edges 28 of the sheet 22 are folded over and cover the doubled sheet 54 (Appeal Brief page 14). Applicant highlights that this configuration disclosed in Cox results in an arrangement where “…‘first and third edges’ (side edges 28) of Cox cover the ‘fold protection panel’ (doubled sheet 54), which is exactly opposite 
Applicant also argued that “[t]he cited prior art does not teach barrier panel bolsters wherein the barrier panel bolsters prevent the first and third edges of the barrier panel from folding back on itself during unfolding of the barrier panel as required by independent claim 1” (Appeal Brief pages 18-20) because although Cox discloses that “the weight of the overlap of the side regions 68 maintains the wrap 22 in a folded position as shown in Fig. 4, it does not necessarily follow that the weight of the side regions 68 when unfolding (i.e., when the side regions 68 do not overlap) would prevent the edges 28 from folding back on themselves during unfolding of the barrier panel.” (Appeal Brief page 19). Applicant further argued that “as the barrier sheet 22 is unfolded, the side edges 28 have less and less weight preventing the side edges 28 from folding back on the sheet 22 itself, which is opposite of the barrier panels as required by independent claim 1”  because “as each of the folds, i.e., lateral folds 72 along the lateral sides 70 of the product 20, then folds 46 and 50 along the top and bottom sides of the product 20, are unfolded, the weight of the side regions 68 would decrease, thereby further reducing the weight by which the side regions 68 could be weighed down and prevent the side edges 28 of the sheet 22 from folding back on itself.” (Appeal Brief page 19). 
Applicant further argued that the remaining prior art of record fails to overcome the deficiencies of Cox (Appeal Brief pages 16-18 and 19-20).

Claims 2-5, 8, 11-12, 20, 24, 26 and 30 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations. Therefore, the claim rejections have been withdrawn and claims 1-5, 8, 11-12, 20, 24, 26 and 30  are allowed. 
With respect to independent claim 13, Applicant's arguments, see pages 26-31 of Applicant's Appeal Brief, filed 11/18/2021, with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive. 
Applicant argued that the prior art of record fails to disclose or suggest a fold protection panel having a distal end that covers one or more panel edges of the barrier panel after the barrier panel is in the folded configuration as required by independent claim 13 (Appeal Brief pages 26-27) because in the prior art device of Cox, the doubled panel 54 does not cover either of the side edges 28 of the barrier panel 22 but, instead, as shown in at least Figs. 3-4 of Cox, the side panels 68 including the side edges 28 of the sheet 22 are folded over and cover the doubled sheet 54 (Appeal Brief page 14). Applicant highlights that this configuration disclosed in Cox results in an arrangement where “…the side edges 28 of Cox cover the ‘fold protection panel’ (doubled sheet 54), which is exactly opposite of the arrangement required by 
Applicant also argued that “[t]he cited prior art does not teach barrier panel bolsters that prevent the edges of the barrier panel from folding back on itself during unfolding of the barrier panel as required by independent claim 13” (Appeal Brief pages 29-31) because although Cox discloses that “the weight of the overlap of the side regions 68 maintains the wrap 22 in a folded position as shown in Fig. 4, it does not necessarily follow that the weight of the side regions 68 when unfolding, i.e., when the side regions 68 do not overlap, would prevent the edges 28 from folding back on themselves during unfolding of the barrier panel.” (Appeal Brief page 30). Applicant further argued that “as the barrier sheet 22 is unfolded, the side edges 28 have less and less weight preventing the side edges 28 from folding back on the sheet 22 itself, which is opposite of the barrier panels as required by independent claim 13”  because “as each of the folds, i.e., lateral folds 72 along the lateral sides 70 of the product 20, then folds 46 and 50 along the top and bottom sides of the product 20, are unfolded, the weight of the side regions 68 would decrease, thereby further reducing the weight by which the side regions 68 could be weighed down and prevent the side edges 28 of the sheet 22 from folding back on itself.” (Appeal Brief page 30). 
Applicant further argued that the remaining prior art of record fails to overcome the deficiencies of Cox (Appeal Brief pages 27 and 30-31).

Claims 14, 18-19, 21, 25, 27 and 31 are allowed insofar as they depend on claim 13 and thus contain the same allowable limitations. Therefore, the claim rejections have been withdrawn and claims 13-14, 18-19, 21, 25, 27 and 31 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786